223 S.W.3d 179 (2007)
Theodore L. MITCHELL, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 88534.
Missouri Court of Appeals, Eastern District, Division Four.
May 15, 2007.
Michael F. Jones, Clayton, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Stephanie L. Wan, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., KATHIANNE KNAUP CRANE, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Theodore Mitchell appeals the judgment denying his Rule 24.035 motion without an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).